United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, MONTGOMERY
VILLAGE BRANCH, Gaithersburg, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2050
Issued: May 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed a timely appeal from a March 16, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. The most recent merit decision is dated March 5, 2008, more than one year
prior to the filing of the appeal. The Board lacks jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e).1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
The Office accepted that on September 18, 2003 appellant, then a 48-year-old clerk,
sustained lumbar strain in the performance of duty. On January 6, 2006 appellant underwent a
lumbar decompression at L4-5. The Office compensated appellant for intermittent periods of
disability.2
In a work restriction capacity evaluation dated April 18, 2007, Dr. David Perim, an
attending Board-certified orthopedic surgeon, found that appellant could work six hours per day
with restrictions, including operating a motor vehicle no more than 30 minutes per session to and
from work. The employing establishment offered appellant a position as a modified sales,
service and distribution associate working from 12:00 p.m. to 6:30 p.m. Monday through Friday
in accordance with physical limitations set forth by Dr. Perim.
By decision dated August 23, 2007, the Office terminated appellant’s compensation
effective that date finding that she refused an offer of suitable work under 5 U.S.C. § 8107(c).3 It
determined that the offered position of modified sales, service and distribution associate working
12:00 p.m. to 6:30 p.m. Monday through Friday was within her physical capacity and constituted
suitable employment.
On September 6, 2007 appellant requested an oral hearing. By decision dated March 5,
2008, a hearing representative affirmed the August 23, 2007 decision. She considered
appellant’s argument that she was unable to perform the position because working from 12:00
p.m. to 6:30 p.m. would have required her to commute by automobile for longer than the 30minute driving restriction set forth by Dr. Perim. The hearing representative found, however,
that appellant had not established that stopping work at 6:30 p.m. would result in a longer
commute.4 The hearing representative also considered her contention that performing her duties
required her to either stand on a cement floor or to sit on a stool and prevented her from walking
as needed. She reviewed the medical evidence, however, and determined that the position was
within appellant’s restrictions. The hearing representative noted that she had returned to work on
September 19, 2007 but had sustained an injury on that date under another file number.
On March 1, 2009 appellant requested reconsideration. She noted that the hearing
representative had referred to the offered position as a permanent classified position. Appellant
contended that she was not offered a permanent classified position but instead a modified
2

By decision dated March 6, 2007, the Office denied appellant’s claim for a schedule award after finding that she
had not established that she sustained an impairment to a scheduled member. In a decision dated March 20, 2007,
the Office found that she had not established a recurrence of disability on February 8, 2007. It accepted that
appellant sustained a recurrence of disability on February 28 and June 8, 2007. By decision dated July 16, 2007, the
Office denied her claim for compensation beginning January 24, 2007.
3

On August 23, 2007 the Office denied appellant’s claim for a schedule award. By decision dated August 30,
2007, it found that appellant had not established a recurrence of disability beginning August 7, 2007, citing its
termination of her compensation for refusing suitable work. In a decision dated September 27, 2007, the Office
denied her claim for leave without pay on August 7, 2007.
4

Prior to the job offer from the employing establishment setting work hours as 12:00 p.m. to 6:30 p.m., appellant
performed similar duties working from 9:00 a.m. to 3:00 p.m.

2

position that consisted of ad hoc assignments. She asserted that the employing establishment’s
failure to offer her a permanent classified position violated 5 U.S.C. § 5101(2) and Bracey V.
OPM.5 Appellant also maintained that the hearing representative erroneously found that
Dr. Perim did not restrict her from working on concrete. She indicated that on August 2, 2007
Dr. Perim found that her pain increased when she stood on hard surfaces. Appellant further
alleged that the hearing representative showed bias in stating that she reduced her own work
hours and referring to witnesses as her friends rather than as professionals with specific
knowledge. She also argued that the hearing representative gave credence to a nurse’s allegation
that she was upset with her change in job hours because she could not babysit her grandchildren.
Appellant contended that the statements made by the nurse should be excluded from the record.
She asserted that the hearing representative sarcastically noted that she sustained a work injury
on the date that she “finally” returned to work.
Appellant submitted a March 21, 2007 form completed by her supervisor, who related
that the employing establishment had “offered [her] modified assignments to meet her
restrictions since [the] date of injury.” She maintained that her supervisor’s statement
established that she was not offered a permanent position.
By decision dated March 16, 2009, the Office denied appellant’s request for further
review of the merits of her claim. It determined that she had not raised legally valid arguments
relevant to the pertinent issue of whether the offered position was within her medical restrictions.
The Office performed a limited review of Dr. Perim’s August 2, 2007 report and found that he
did not restrict her from standing on cement but instead only noted that it increased her pain.6 It
further noted that the employing establishment offered appellant a permanent position and that
her assignments were within her restrictions.
On appeal, appellant contends that the Office accepted the employing establishment’s
account of events rather than her own. She asserted that the hearing representative was biased
against her. Appellant refused the job offer because it was outside the physical limitations found
by her attending physician. She argued that the Office and employing establishment colluded
together to have her accept a position outside her restrictions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,7 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.8 To be entitled to a merit
5

236 F.3d 1356 (2001).

6

In a progress note dated August 2, 2007, Dr. Perim described appellant’s complaints of “increasing pain when
standing for an extended period of time, while at work on a concrete floor.”
7

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
8

20 C.F.R. § 10.606(b)(2).

3

review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.11 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.12 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.13
ANALYSIS
The Office terminated appellant’s compensation effective August 23, 2007 on the
grounds that she refused an offer of suitable work. On March 5, 2008 a hearing representative
affirmed the suitable work termination.
Appellant requested reconsideration on March 1, 2009. She contended that the
employing establishment did not offer her a permanent classified position as required by 5
U.S.C. § 5101(2) and Bracey. Appellant submitted evidence from her supervisor, who related
that she had been provided with modified work within her restrictions since the date of injury.
The provisions of 5 U.S.C. § 5101, however, are relevant to classifying positions to ensure that
federal employees are paid equally for equal work. In Bracey, the Court of Appeals for the
Federal Circuit addressed the meaning of a position in the context of eligibility for disability
retirement.14 Neither the statute nor the cited case are relevant to the issue at hand, which is
whether appellant refused an offer of suitable work as defined by section 8106(c) of the Act.
Appellant argued that the position required her to commute in a motor vehicle for more
than 30 minutes at a time. She also asserted that the position was outside her physical
9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

12

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

13

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

14

In Bracey, the Court of Appeals for the Federal Circuit differentiated between entitlement to receive benefits
under the Act and disability retirement. Regarding entitlement under the Act, the Court stated, “One of the
conditions of continuing to receive benefits is that a partially disabled employee must be willing to accept “suitable
work” when the agency offers such work. See 5 U.S.C. § 8106(c)(2); 20 C.F.R. § 10.515(b). The employee’s
refusal to accept such work results in termination of his FECA benefits. If the employee’s disability renders the
employee eligible for disability retirement, however, the employee is free to refuse the offer of such work and to
take disability retirement instead of FECA benefits. The two schemes offer different benefits under different
circumstances, and there is nothing anomalous about the fact that an employee may be eligible for one set of
benefits while being ineligible for the other.”

4

limitations. The Office, however, previously considered appellant’s contentions that the position
required her to commute more than 30 minutes per day and was not within her work restrictions.
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.15
Appellant additionally asserted that, in a report dated August 2, 2007, Dr. Perim found
that she could not stand on cement floors because of increased pain. Dr. Perim, however, did not
specifically find that she was unable to work on hard surfaces but instead noted her complaints
that working on concrete resulted in increased pain. Thus, appellant’s argument does not have a
reasonable color of validity such that it would warrant reopening her case for merit review.16
Appellant maintained that the hearing representative was biased against her. She related
that the hearing representative referred to her witnesses as friends, sarcastically noted that she
had “finally” returned to work, and discussed statements made by a nurse that she did not want
her hours changed so she could baby sit her grandchildren. Appellant maintained that the nurse’s
statements should be excluded from the record. Her allegations, however, do not specifically
address the relevant issue of whether the position offered by the employing establishment was
suitable. Evidence or argument that does not address the particular issue involved does not
warrant reopening a case for merit review.17 Moreover, appellant’s arguments are not supported
by any additional evidence submitted to the record.
On appeal appellant argued that the hearing representative was biased and the job offer
was not within the work restrictions set forth by her attending physician. She further maintained
that the Office accepted without proof the statements by the employing establishment. As
discussed, however, appellant has not shown that the Office erroneously applied or interpreted a
specific point of law, advanced a relevant legal argument not previously considered by the Office
or submitted new and relevant evidence not previously considered. As she did not meet any of
the necessary regulatory requirements, she is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review of her claim under 5 U.S.C. § 8128.

15

J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

16

Elaine M. Borghini, 57 ECAB 549 (2006).

17

P.C., 58 ECAB 405 (2007); Freddie Mosley, 54 ECAB 255 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 16, 2009 is affirmed.
Issued: May 12, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

